Citation Nr: 1403532	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  

In September 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in New Orleans, Louisiana.  A copy of the transcript is of record on the "Virtual VA" system.  During the hearing, the Veteran waived initial RO consideration of new evidence associated with the record in September 2012.  38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.

The last VA examination in connection with the service-connected hypothyroidism disability was in November 2007.  Since that examination, an October 2008 private treatment record from an endocrinologist notes the Veteran was referred to the Louisiana State University (LSU) Medical Center for chronic sleep problems.  An August 2012 private treatment record indicates that her memory loss could be due to her thyroid dysfunction.  At the September 2013 Board hearing, the Veteran testified that symptoms of her hypothyroidism include cold intolerance in the hands and feet, gradual weight gain, lack of concentration and slow thought, and muscular weakness, particularly lid lag that is treated with steroids by an ophthalmologist.  Similar contentions were also made by the Veteran in the July 2009 notice of disagreement, and October 2009 VA Forms 9 and 21-4138.  However, she does have a variety of other medical conditions that could account for some of her symptoms, such as, irritable bowel syndrome, migraine headaches, fibromyalgia, and a depressive disorder.

As a result, the Board finds that an additional VA examination is deemed necessary to ascertain her current severity and degree of this service-connected disability during the appeal period since the November 2007 VA examination more than six years ago.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95.

With respect to TDIU, the Veteran testified at the September 2013 Board hearing that she was unemployed from December 2009 to April 2013 and, as of April, she substitutes at her children's school on an average of two days per month.  She also indicated that she does not work full-time because the fatigue from her hypothyroidism is overwhelming.  Thus, the Board finds that the issue of TDIU due to the service-connected hypothyroidism disability has been raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with additional VCAA notice on the issue of entitlement to TDIU.

2.  Ask the Veteran to complete a release allowing VA to request her records from Dr. Michelle Chico for any treatment from August 2012 to the present.  If she has recently seen any other private medical provider, then she should provide a release for those records as well.

3.  After obtaining the records from Dr. Chico, to the extent they are available, then schedule the Veteran for the appropriate VA examination to assist in determining the current severity and impairment of her service-connected hypothyroidism disability.  All efforts made to schedule the examination should be documented and incorporated into the physical claims file, the file on the Virtual VA system, and/or the file on VBMS.  The relevant documents in the record should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The physician should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA physician is requested to provide the following conclusions:  

a)  The extent, if any, that mental sluggishness, muscular weakness (to include the eye lids), weight gain, cold intolerance, sleepiness, and any other symptoms the Veteran complains of exists and is attributable to the service-connected hypothyroidism disability, as opposed to another medical disorder.

(b)  Opine as to the Veteran's functional impairment caused by her service-connected hypothyroidism disability (Note: the opinion should take into consideration the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities).  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).    

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

